           Case 2:20-cv-07450 Document 1 Filed 08/18/20 Page 1 of 7 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
3    Assistant United States Attorney
     Chief, Criminal Division
4    STEVEN R. WELK (CBN 149883)
5    Assistant United States Attorney
6    Chief, Asset Forfeiture Section
       312 North Spring Street, 14th Floor
7      Los Angeles, California 90012
8      Telephone: (213) 894-6166
       Facsimile: (213) 894-0142
9      E-mail: Steven.Welk@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                               UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DISTRICT
15
     UNITED STATES OF AMERICA,                  )    NO. 2:20-CV-07450
16                                              )
                    Plaintiff,                  )    VERIFIED COMPLAINT FOR
17                                              )
                                                )    FORFEITURE
18                         v.                   )
                                                )    [21 U.S.C. § 881(a)(6)]
19   $50,000.00 IN U.S. CURRENCY,               )
                    Defendant.                  )
20                                              )       [D.E.A.]
                                                )
21                                              )
22
23          The United States of America brings this claim against the defendant
24   $50,000.00 in U.S. currency (“defendant currency”), and alleges as follows:
25                                 JURISDICTION AND VENUE
26          1.      This is a civil forfeiture action brought pursuant to 21 U.S.C.
27   § 881(a)(6).
28   ///


                                                 1
          Case 2:20-cv-07450 Document 1 Filed 08/18/20 Page 2 of 7 Page ID #:2




1          2.       This court has jurisdiction over the matter under 28 U.S.C. §§ 1345
2    and 1355.
3          3.       Venue lies in this district pursuant to 28 U.S.C. § 1395(b).
4                                  PERSONS AND ENTITIES
5          4.       The plaintiff is the United States of America.
6          5.       The defendant is $50,000.00 in U.S. currency seized from Kiarash Kia
7    Kahrobaei (“Kahrobaei”) on November 20, 2019, during a consensual search at
8    Los Angeles International Airport (“LAX”).
9          6.       The interests of Kahrobaei may be adversely affected by these
10   proceedings.
11         7.       The defendant currency is in the custody of United States Marshals
12   Service, where it shall remain subject to this court’s jurisdiction during the
13   pendency of this action.
14                           FACTS SUPPORTING FORFEITURE
15         Initial Interview of Kahrobaei
16         8.       On November 20, 2019, officers from the Drug Enforcement
17   Administration (“DEA”) LAX Group 3 received information from another DEA
18   Airport Group that Kahrobaei was flying from Orlando, Florida to Los Angeles,
19   California on a one-way ticket he had purchased the previous night. The officers
20   were able to determine that Kahrobaei had flown from Los Angeles to Orlando on
21   a flight that left Los Angeles on the night of November 19, landed in Orlando in
22   the morning of November 20, and had then taken a flight back to Los Angeles a
23   few hours later, on the afternoon of the 20th. The officers also discovered that
24   Kahrobaei had arrived in Orlando with two pieces of checked luggage, but returned
25   to Los Angeles with only one.
26         9.       On the afternoon of the 20th, officers at LAX monitoring American
27   Airlines flight #227 inbound from Orlando identified Kahrobaei by the description
28   they had been given and his photograph. He exited the jetway carrying a


                                                 2
          Case 2:20-cv-07450 Document 1 Filed 08/18/20 Page 3 of 7 Page ID #:3




1    backpack, proceeded to retrieve one suitcase from the baggage carousel, and
2    walked towards the exit. Officers approached Kahrobaei without impeding his
3    path, identified themselves as law enforcement officers, and asked to speak with
4    him, to which Kahrobaei consented. Kahrobaei said he was returning home to Los
5    Angeles from Orlando, where he visited a friend. When asked when he had
6    purchased his ticket and how long he had been in Orlando, Kahrobaei said he
7    purchased his ticket a couple of days before the flight, and had been in Orlando for
8    about two days. When asked if anyone had given him anything to transport back
9    to Los Angeles, Kahrobaei said “no,” admitting that he had packed his own bags
10   and that his suitcase and backpack were the only luggage in his possession. When
11   officers asked Kahrobaei if he had anything illegal in his luggage or large sums of
12   currency, he admitted that he was carrying about $200.00 in his pants pocket, but
13   had nothing illegal.
14         10.    When officers asked Kahrobaei how much money was in his checked
15   suitcase, he stated “$45,000.00.” Officers asked Kahrobaei for consent to search
16   his suitcase, and he consented, responding “go ahead,” and handing his suitcase to
17   the officers. When asked where the money came from, Kahrobaei said he had
18   picked it up from a friend but refused to provide the friend’s name. When asked if
19   he was employed, Kahrobaei replied that he owned a trucking company and also
20   bought and sold used cars. Kahrobaei agreed to accompany the officers to their
21   office for further discussion of the large amount of money. Kahrobaei carried the
22   suitcase and backpack to the office himself. While walking to the office, officers
23   again asked Kahrobaei where the money came from, and he replied that he had
24   sold a car to a friend and flew to Orlando to pick up the money.
25         Office Interview of Kahrobaei
26         11.    At the DEA airport office, the officers asked Kahrobaei for consent to
27   search his suitcase, backpack and person, to which he agreed. Inside his suitcase,
28   hidden between items of clothing, were two plastic bags - one black and one white


                                              3
          Case 2:20-cv-07450 Document 1 Filed 08/18/20 Page 4 of 7 Page ID #:4




1    - each of which contained well-used, incrementally wrapped and rubber-banded
2    bundles of U.S. currency.
3          12.    Officers asked Kahrobaei again to confirm when he had purchased his
4    airline ticket and his travel dates, reminding him that he had stated that he had
5    purchased his ticket a couple days ago and been in Orlando for a couple of days.
6    Kahrobaei changed his story, admitting that he had flown out of LAX the previous
7    night (November 19), landed in Orlando at 7:00 a.m. the morning of November 20,
8    and flown back to Los Angeles at 12:00 p.m. When asked if he had taken any
9    additional luggage when he flew to Orlando the day before, or had taken anything
10   to Orlando that he left there, Kahrobaei replied, “no.” When officers asked again
11   about the source of the currency in his luggage, Kahrobaei said he no longer
12   wanted to speak to the officers and asked for an attorney to be present, at which
13   point the interview was terminated.
14         13.    An officer arranged for a sophisticated drug detecting canine, “Zuke,”
15   to conduct a narcotic sniff of the money from Kahrobaei’s suitcase. The canine
16   alerted positively to the money, indicating it had recently been in the presence of
17   one or more controlled substances. The currency was seized.
18         14.    A subsequent count of the money seized from Kahrobaei totaled
19   $50,000.00 in U.S. currency (the defendant currency).
20         Relevant Criminal History
21         15.    A criminal history of check of Kahrobaei revealed that in February
22   2002, Kahrobaei was arrested for selling marijuana and possession of marijuana
23   for sale. In February 2007, Kahrobaei was arrested for selling marijuana,
24   possession of marijuana for sale and receiving stolen property. In August 2007,
25   Kahrobaei was arrested for possession of marijuana while driving. In May 2011,
26   Kahrobaei was arrested for possession of cocaine. In February 2012, Kahrobaei
27   was convicted of transporting a controlled substance and possession of a controlled
28   substance for sale.


                                               4
          Case 2:20-cv-07450 Document 1 Filed 08/18/20 Page 5 of 7 Page ID #:5




1          Prior Seizure and Forfeiture Involving Kahrobaei
2          16.    On July 20, 2017, law enforcement officers seized $33,130.00 in U.S.
3    currency from Kahrobaei at the Phoenix Sky Harbor Airport in Phoenix, Arizona.
4          17.     A sophisticated drug detection canine conducted a narcotic sniff of
5    the money discovered in connection with the Sky Harbor seizure, and made a
6    positive alert, indicating the money had recently been in the presence of one or
7    more controlled substances.
8          18.    The Phoenix Police Department ultimately forfeited $29,630.00
9    portion of the Sky Harbor seizure as part of a settlement.
10         19.    The facts above are strongly indicative of conduct regularly associated
11   with illegal drug trafficking activity, and typical of the practices of couriers of drug
12   trafficking proceeds. Particularly significant are the large amounts of well-used,
13   incrementally wrapped and rubber-banded currency packed in separate plastic
14   bags, hidden among clothes in Kahrobaei’s suitcase. The packaging of the money
15   is consistent with common practices of drug money couriers, as are Kahrobaei’s
16   inconsistent answers concerning when he bought his airline ticket, how long he had
17   been in Orlando, from whom he had obtained the money, and the actual amount of
18   money he was carrying. Also significant are Kahrobaei’s false statements
19   concerning how many pieces of luggage he took to Orlando, and the fact that he
20   traveled with two checked bags to Orlando, a known demand city for illegal drugs
21   from California, and stayed only a few hours before returning to Los Angeles, a
22   source city for illegal drugs, with only one suitcase containing secreted bundles of
23   currency. Kahrobaei also traveled on two one-way tickets purchased the night
24   before. Acquiring one-way tickets shortly before travel is a common practice of
25   couriers of narcotics or narcotics-related proceeds. Also significant are the
26   positive canine alert to the suitcase containing the defendant currency, indicating it
27   had been in recent, close proximity to controlled substances, Kahrobaei’s criminal
28   history of the sale, transport and possession of drugs and the 2017 forfeiture of


                                                5
          Case 2:20-cv-07450 Document 1 Filed 08/18/20 Page 6 of 7 Page ID #:6




1    $33,130.00 in U.S. currency, where the facts indicate that money was also
2    proceeds of drug trafficking. All of these facts are typical indicators that an
3    individual is transporting proceeds of drug trafficking or money intended to be
4    used in one or more exchanges for a controlled substance.
5          20.    Based on the above, plaintiff alleges that the defendant currency
6    represents or is traceable to proceeds of illegal narcotics trafficking, or was
7    intended to be used in one or more exchanges for a controlled substance or listed
8    chemical, in violation of 21 U.S.C. § 841, et seq. The defendant currency is
9    therefore subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).
10         WHEREFORE, plaintiff United States of America prays that:
11         (a)    due process issue to enforce the forfeiture of the defendant currency;
12         (b)    due notice be given to all interested parties to appear and show cause
13   why forfeiture should not be decreed;
14         (c)    that this Court decree forfeiture of the defendant currency to the
15   United States of America for disposition according to law; and
16         (d)    for such other and further relief as this Court may deem just and
17   proper, together with the costs and disbursements of this action.
18
19   DATED: August 18, 2020           NICOLA T. HANNA
                                      United States Attorney
20
                                      BRANDON D. FOX
21                                    Assistant United States Attorney
                                      Chief, Criminal Division
22
23                                          /s/ Steven R. Welk
                                      STEVEN R. WELK
24                                    Assistant United States Attorney
                                      Chief, Asset Forfeiture Section
25
26                                    Attorneys for Plaintiff
                                      UNITED STATES OF AMERICA
27
28


                                                6
Case 2:20-cv-07450 Document 1 Filed 08/18/20 Page 7 of 7 Page ID #:7
